Citation Nr: 1827378	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  14-27 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to initial disability ratings for service-connected major depressive disorder greater than 50 percent from May 25, 2011, and greater than 70 percent as of February 1, 2017.  


ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to February 1987.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes the claim was previously before the Board in July 2016.  The claim was remanded for a VA examination to determine the Veteran's current symptomatology related to his major depressive disorder.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

The Board further notes that the title page has listed an entitlement to an initial rating of 70 percent disabling for major depressive disorder.  The July 2012 Notice of Disagreement (NOD) disagreed with an RO rating decision in July 2012, that assigned an initial 30 percent rating for major depressive disorder, effective May 5, 2011.  During the pendency of the claim a July 2014 RO rating decision increased the initial rating to 50 percent with the same effective date.  Subsequently, an April 2017 RO decision increased the major depression disorder disability to 70 percent with an effective date of February 1, 2017.  On a claim for an increased rating, the claimant will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy where less than the maximum available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, such issue has been characterized as shown on the title page of this decision. 


FINDINGS OF FACT

1.  From May 25, 2011 to January 31, 2017, the Veteran's major depressive disorder is productive of occupational and social impairment, with reduced reliability and productivity.

2.  As of February 1, 2017, the Veteran's major depressive disorder is productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, and judgment.




CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent disabling for major depressive disorder from May 25, 2011 to January 31, 2017 have not been met.  38 U.S.C. §§ 1155, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code (DC) 9434 (2017).

2.  The criteria for an initial rating in excess of 70 percent disabling for major depressive disorder as of February 1, 2017 have not been met.  38 U.S.C. §§ 1155, 5107, 5110, 7104 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.14, 4.130, Diagnostic Code (DC) 9434 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 1101, 1110, 5103, 5103A, 7104 (2012); 38 C.F.R. §§ 3.102, 3.151, 3.159, 3.326(a) (2017).

Here, regarding the duty to notify, VA sent the Veteran a predecisional notification letter in July 2011. 

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records and all relevant pre-and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.

Regarding the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records including service treatment records, post-service VA treatment, and private treatment records.  The Veteran has not identified any additional outstanding records.  The Veteran was afforded VA examinations in December 2011 and February 2017.  As such, the Board will proceed to the merits.


Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates that rating criteria; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In determing the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Fenderson v. Brown, 12 Vet. App. 119, 126-127 (1999).  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson, 12 Vet. App. 119, 126-27.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other.  Estban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.

A 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 38 C.F.R. §  4.130, DC 9434.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

Lastly, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms recited in the criteria in the General Rating Schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating." Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Nonetheless, the Court of Appeals for the Federal Circuit (Federal Circuit) acknowledged the "symptom-driven nature" of the General Rating Formula. The Federal Circuit observed that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117   (Fed. Cir. 2013) (emphasis added). The Federal Circuit explained that "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating."  Id. at 117.  Thus, the Board will consider all psychiatric symptomatology when assessing the ratings.

The Board acknowledges that psychiatric examinations frequently include assignment of a global assessment of functioning (GAF) score.  The American Psychiatric Association has released the Diagnostic and Statistical Manual of Mental Disorders (5th Ed.) (DSM-5), and 38 C.F.R. § 4.130 has been revised to refer to the DSM-5.  The DSM-5 does not contain information regarding GAF scores.  Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the DSM-5.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule and clarified that the provisions of the final rule did not apply to claims that were pending before the Board, this Court, or the U.S. Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims were subsequently remanded to the agency of original jurisdiction.  See 80 Fed. Reg. 14,308 (Mar. 19, 2015).  In Golden v. Shulkin, No. 16-1208 U.S. App. Vet. Claims LEXIS 202, at *9 (Vet. App. Feb. 23, 2018), the Court held that given the DSM-5 abandoned the GAF scale and that VA has formally adopted the DSM-5, the Board errs when it uses GAF scores to assign a psychiatric rating in cases where the DSM-5 applies.  

The Court added that it does not hold that the Board commits prejudicial error every time the Board references a GAF score in its decision.  This appeal was certified to the Board in March 18, 2013, so it was pending before AOJ on August 4, 2014.  As such, GAF scores may be utilized in the analysis of the claim.   



Analysis

May 25, 2011 to January 31, 2017

After review of the relevant medical and lay evidence, the Board finds that a rating in excess of 50 percent disabling for major depressive disorder was not warranted from May 25, 2011, to February 1, 2017.  Specifically, the Veteran described ongoing symptoms of persistent depression; being focused on physical limitations; not being able to be as physically active as he was in the past; and not being able to engage with his sons in sports.  See Medical Treatment February 2011 to July 2011.  He was experiencing chronic pain related to his service-connected disabilities, which include bilateral knee, ankle and foot disabilities.  In April 2011, he reported to a clinician that his pain impacted his mood causing him to have "a hard time on the job" and interfered with his home life.  Id.  Pain levels were described as a 9 on a scale of 1 to 10.  He also felt less of a father because could not participate in activities with his sons due to his physical limitations from pain.  The clinician opined that the Veteran had somewhat unrealistic expectations regarding what his athletic abilities should be given his age.  Notably, although he denied suicidal thoughts of self-harm, the Veteran wondered "What would it be like if I wasn't here, if I didn't have pain?"  Id.  Later in the year, in July 2011, the Veteran was participating in ongoing counseling and had been referred to a Chronic Pain Management Class at the VA that was provided by the Psychology Services department.  Id.

The Veteran was afforded a VA examination in December 2011.  During the examination he reported his depression symptoms began in 2010 as a result of internal frustration of having knee problems.  He described being depressed on a daily basis; insomnia; feelings of decreased self-worth; marital problems related to his changes in self-worth; lack of motivation; feelings of hopelessness; anhedonia; lack of interest in sex; and becoming socially isolated.  The symptoms were described as constant, continuous, and ongoing.  In addition, he indicated poor relationships with his supervisor and co-workers at his job as a correctional officer.  The examiner observed normal appearance and orientation within normal limits.  Moreover, although he managed good eye contact the Veteran displayed a depressed mood with a flattened affect.  There were no reports of delusions, hallucinations, compulsive behavior, or suicidal ideation.  The examiner's diagnosis was major depressive disorder with occupational and social impairment due to mild or transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

In January 2012, during mental health treatment the Veteran was somewhat withdrawn due to recently being suspended from his job for cursing, calling a co-worker a name, and looking at magazines during his shift.  See Medical Treatment May 2008 to June 2013.  He felt that he was singled out as the other employees had not gotten reprimanded for cursing on the job.  Furthermore, he insisted that he was not assaultive with regard to his co-worker and that no one else was in danger.  Additionally, there had been no noticeable change in his mood starting a new medication regime and he experienced insomnia.  He continued to express frustration with knee pain as well as his employer during follow-up treatment in April 2012.  Id.  

In December 2013, the Veteran reported he continued to have chronic musculoskeletal pain, which was made worse by the constant ridicule he received from the federal inmates while at work, due to his walking with a limp.  See Medical Treatment April 2011 to December 2013.  He was experiencing stress at home due to his wife "still bugging" him.  Although he denied domestic violence he admitted throwing a glass at a wall during the previous week out of frustration.  Id.   Clinical observations reflected that he was calm, cooperative, maintained good eye contact, and displayed no abnormal motor movements.  Additionally, he did not report suicidal or homicidal ideations; nor were paranoid delusions evident during treatment.  Id. 

In March 2015, the Veteran expressed that he felt "trapped" at work with some thoughts of death but no suicidal intent or plan.  See Medical Treatment January 2012 to September 2016.  Suicidal ideation was not found.  Id.  His risk factors for self/other harm were reviewed and the clinician opined that he did have multiple risk factors that were at a chronically moderate risk level.  The clinician's opinion was that the Veteran could still continue to be managed on an outpatient basis.  Id. 

Lastly, during treatment in August 2016, the Veteran had retired from his job as a correctional officer, but was still having increased pain in his feet and ankles.  See Medical Treatment January 2012 to September 2016.  He felt isolated from others and his wife was encouraging him to open up more.  Although he felt relieved about being away from job stress within the prison system his sleep was erratic; he lacked energy; and did little exercise even though he attempted to work out in a pool, which he felt was not the right environment for him as he stated "he didn't fit in."  Clinical observations during treatment recorded that he was calm, cooperative, maintained good eye contact, and displayed no signs of suicidal or homicidal ideations.  Additionally, there were no signs of paranoia or delusions evident.  Id. 

Based on the relevant evidence above, the Board finds that the Veteran's service-connected major depressive disorder from May 25, 2011 to February 1, 2017, reflected symptomatology more nearly approximated by occupational and social impairment with reduced reliability and productivity that warranted a 50 percent rating.  Specifically, he displayed symptoms with regard to disturbances of motivation and mood along with difficulty in establishing and maintaining effective work or social relationships.  He experienced an outburst at his job which resulted in a suspension.  There were ongoing marital issues that led to him actually throwing a glass at a wall.  Moreover, the December 2011 VA examiner diagnosed that his occupational and social impairment was due to mild/transient symptoms which decreased work efficiency and ability to perform occupational tasks only during periods of significant stress or symptoms controlled by medication.

The Veteran did not exhibit symptomatology warranting a 70 percent disability rating such as obsessional rituals which interfere with routine activities; speech intermittently illogical obscure or irrelevant; or near-continuous panic or depression affecting the ability to function independently.  To the contrary, although there had been challenges he was able to maintain his employment; indicating the ability to deal with work relationships and a stressful working environment such as a federal prison.  He also continued to work on his marriage and had not indicated a decision to file for divorce or leave the family home.  

The Board recognizes the Veteran's assertions with regard to his major depressive disorder symptomatology.  The Board finds him competent and credible to assert his symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, the totality of the weight of competent, probative evidence shows the Veteran's symptomatology reflects a frequency, severity, and duration not commensurate with the criteria for the next-higher rating of 70 percent disabling.  As noted above, although he experiences some difficulties he was able to maintain employment in a stressful job situation and the medical evidence of record did not show occupational and social functioning to warrant a 70 percent rating.

In sum, the Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 50 percent for the Veteran's major depressive disorder for the period May 5, 2011 to February 1, 2017.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

February 1, 2017 to present

In February 2017, the Veteran was afforded another VA examination.  During the examination he reported symptoms related to depressed mood; anxiety; suspiciousness; panic attacks; chronic sleep impairment; impairment of short and long-term memory; flattened affect; difficulty in understanding complex commands; disturbances of motivation and mood; difficulty adapting to stressful circumstances including work or work like settings; and suicidal ideation.  The examiner opined that the Veteran's level of social and occupational functioning was:  1) Impairment of both short and long-term memory hinders the learning of new concepts, the use of what he already knows, and the completion of tasks; 2) Difficulty understanding complex commands - this is a memory and focusing issue due to his major depression.   It makes it difficult for him to maintain attention to the details of a task; 3) The claimant's depression has turned his focus inward; this impacts work relationships with others considerably.  He does not trust others.  His depression, anger, irritability and frustration make it very difficult to secure even minimal working relationships.  

Following the February 2017, the RO issued a rating decision increasing the major depression disorder to 70 percent disabling.  

Based on the totality of the relevant evidence above, the Board finds that the Veteran's service-connected major depressive disorder symptoms are more nearly approximated by occupational and social impairment with deficiencies in most areas, thus warranting a 70 percent rating.  Specifically, the February 2017 VA examiner identified cognitive issues that were previously not present such as difficulty in understanding complex commands and difficulty adapting to stressful circumstances including work or work like settings.  The Veteran continued to experience symptoms although he had retired from his position as a correctional officer.  In addition, the examiner reasoned that his depression, anger, irritability and frustration made it difficult to secure even minimal working relationships along with suicidal ideations.

The Board recognizes the Veteran's contentions that his symptoms warrant a higher initial rating greater than 70 percent.  The Board finds he is competent to report observable symptomatology and his statements are credible. See  Layno,  Vet. App. at 465, 469 (1994).  However, the weight of competent probative evidence shows that the Veteran's symptomatology reflects a frequency, severity and duration more approximately commensurate with the criteria for a 70 percent disability rating for the period February 1, 2017, to the present.  The criteria for a 100 percent rating reflects severe impairments with regard to total occupational and social impairment that are not shown here such as gross impairment of thought processes or communication; persistent delusions or hallucinations; and grossly inappropriate behavior.  To the contrary, although his work and social life have been impacted, the Veteran has not displayed symptoms related to delusions or hallucinations nor has he been unable to communicate effectively.  Moreover, the evidence of record shows his symptoms have been of generally the same level of disability during the period in question; therefore staged ratings are not necessary.  See Fenderson, 12 Vet. App. at 126-27.

The Board finds that the preponderance of the evidence is against the claim of entitlement to an initial rating in excess of 70 percent for the Veteran's major depressive disorder.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Furthermore, the Board notes that The United States Court of Appeals for Veterans Claims (CAVC) has held that a total disability based on individual unemployability (TDIU) claim is part and parcel of a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the Veteran was granted TDIU in a December 2015 rating decision, effective as of the July 6, 2015 date on which he became unemployable.  As such, the issue is not material to the present claim.


ORDER

An initial rating in excess of 50 percent disabling for major depressive disorder from May 25, 2011 to January 31, 2017 is denied.

An initial rating in excess of 70 percent disabling for major depressive disorder as of February 1, 2017 is denied.




____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


